Case 6:18-cv-01851-PGB-EJK Document 104 Filed 07/28/20 Page 1 of 9 PageID 1958




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

                                   Case No. 6:18-cv-01851-Orl-40EJK


 BRUCE WRIGHT, JORGES VALDES,                 )
 EDWIN DIAZ, individually and on              )
 behalf of all others similarly situated,     )
                                              )
                    Plaintiffs,               )
                                              )
          v.                                  )
                                              )
 EXP REALTY, LLC, a Washington                )
 limited liability company,                   )
                                              )
             Defendant.                       )
 _________________________________

          DEFENDANT EXP REALTY, LLC’S MOTION TO STAY PROCEEDINGS

I.       INTRODUCTION

         Defendant eXp Realty, LLC (“Defendant” or “eXp Realty”) respectfully requests this Court

stay this action pending a ruling from the United States Supreme Court in Facebook Inc. v. Duguid,

Case No. 19-511 (“Duguid”).

         The TCPA prohibits a person from making “any call (other than a call made for emergency

purposes or made with the prior express consent of the called party) using any automatic telephone

dialing system (“ATDS”) or prerecorded voice . . . (iii) to any telephone number assigned to a . . .

cellular telephone service[.]” 47 U.S.C. § 227(b)(1)(A). Consequently, Plaintiffs Bruce Wright,

Jorges Valdes, and Edwin Diaz (collectively, “Plaintiffs”) must prove that: (1) eXp Realty sent a

communication to the Plaintiffs; (2) using an ATDS; and (3) without prior express consent. Id. And

in this matter, Plaintiffs allege that eXp Realty violated the TCPA by using an ATDS to send

communications to Plaintiffs, and on that basis seek to assert a class action. See Amended Complaint.

(Dkt. 30 ¶ 23).
                                                  2
010-9062-8117/1/AMERICAS
Case 6:18-cv-01851-PGB-EJK Document 104 Filed 07/28/20 Page 2 of 9 PageID 1959




         On July 9, 2020, the Supreme Court granted a writ of certiorari for the Ninth Circuit’s

decision in Duguid v. Facebook Inc., 923 F.3d 1146 (9th Cir. 2019), limited to the following question

:

         Whether the definition of ATDS in the TCPA encompasses any device that can “store” and
         “automatically dial” telephone numbers, even if the device does not “us[e] a random or
         sequential number generator.”

         A stay of all proceedings in this case is therefore warranted because the Supreme Court’s

decision will directly impact a material dispute in this case, the definition of an ATDS, and will

provide substantial guidance to this Court and the parties in resolving this dispute. Because of the

multifarious pronouncements concerning the meaning of an ATDS under the TCPA , a stay of this

action would serve the orderly administration of justice by conserving this Court’s resources pending

further guidance by the Supreme Court and avoiding a ruling based on a definition of an ATDS that

conflicts with the Supreme Court’s ultimate interpretation of the TCPA in Duguid. See Landis v. N.

Am. Co., 299 U.S. 248, 253 (1936) (holding that a stay may be warranted where the resolution of

other litigation would likely “narrow the issues in the pending cases and assist in the determination

of the questions of law involved”).

II.      ARGUMENTS AND CITATION TO AUTHORITY

         A.       Legal Standard

          “[T]he power to stay proceedings is incidental to the power inherent in every court to control

the disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.” Landis, 299 U.S. at 254-55. “[T]he decision to grant a stay … is ‘generally left to the

sound discretion of district courts.’” Ryan v. Gonzales, 568 U.S. 57, 74 (2013) (citation omitted).

This discretion is “incident to [a district court’s] power to control its own docket.” Clinton v. Jones,

520 U.S. 681, 706-07 (1997); see also Air Line Pilots Ass’n v. Miller, 523 U.S. 866, 879 n.6 (1998)

                                                    3
010-9062-8117/1/AMERICAS
Case 6:18-cv-01851-PGB-EJK Document 104 Filed 07/28/20 Page 3 of 9 PageID 1960




(“The power to stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and for

litigants.”) (quotation marks omitted); Robinson v. Section 23 Prop. Owner’s Ass’n, No. 2:12-cv-

675-FtM-29CM, 2014 WL 2215757, at *6 (M.D. Fla. May 27, 2014) (citing Clinton v. Jones, 520

U.S. 681, 706 (1997)).

          In determining whether to grant a stay, courts generally consider “(1) whether a stay will

unduly prejudice or tactically disadvantage the non-moving party; (2) whether a stay will simplify

the issues and streamline the trial, and (3) whether a stay will reduce the burden of litigation on the

parties and on the court.” Freedom Sci., Inc. v. Enhanced Vision Sys., 2012 U.S. Dist. LEXIS 11410,

*2; see also Coatney v. Synchrony Bank, 2016 U.S. Dist. LEXIS 118768, *2, 2016 WL 4506315

(same).

          Application of the foregoing factors warrants granting a stay here.

          B.      This Court Should Stay the Instant Action As it Would Streamline the
                  Litigation.

          Staying all proceedings in this case pending the Supreme Court’s decision in Duguid would

promote judicial efficiency as Duguid will clarify a material dispute, i.e. the threshold definition of

an ATDS, as Plaintiffs’ claim against eXp Realty is dependent upon the alleged use of an ATDS. See

Amended Complaint. (Dkt. 30 ¶ 23).

          District Courts routinely stay proceedings pending the resolution of a case by the Supreme

Court where the resolution of the issues on appeal directly impact the course of the litigation. See

Jacobs v. Ocwen Loan Servicing, LLC, 2017 U.S. Dist. LEXIS 57500, *5 (granting a stay in a TCPA

case where the definition of an ATDS was at issue during the pendency of ACA International); see

also Ralph v. HAJ, Inc., No. 17cv1332 JM(JMA), 2017 U.S. Dist. LEXIS 187335, at *8 (S.D. Cal.

Nov. 13, 2017); see also Coatney, 2016 U.S. Dist. LEXIS 118768, 2016 WL 4506315, at *2 (granting

a stay in a TCPA case noting that a stay pending the D.C. Circuit's decision in ACA International
                                               4
010-9062-8117/1/AMERICAS
Case 6:18-cv-01851-PGB-EJK Document 104 Filed 07/28/20 Page 4 of 9 PageID 1961




“will conserve judicial resources, will help clarify the law, and will enable this Court to render a

sound decision”); see also, Hoffman v. Jelly Belly Candy Co., No. 2:19-cv-01935-JAM-DB, 2020

U.S. Dist. LEXIS 112663, at * 6 (E.D. Cal. June 26, 2020) (waiting for the Supreme Court’s decision

in Barr and “possibly also Duguid[] will allow this Court to adjudicate the issues before it with far

greater certainty. To do otherwise would be a waste of judicial resources and a waste of the parties’

time and energy”); see also Ricks v. Allied Interstate, LLC, Case No. 3:16-cv-00205-HES-PDB, 2016

U.S. Dist. LEXIS 118956, 2016 WL 4505173, at *1 (M.D. Fla. July 11, 2016) [*6] (internal citation

omitted) (granting a stay pending ACA International as “the decision in ACA International may be

outcome-determinative to this case because it may determine whether [defendant] was using an

[automatic telephone dialing system], a necessary element of the causes of action in [plaintiff's]

[a]mended [c]omplaint.”); Seefeldt v. Entm’t Consulting Int’l, Case No. 19-cv-001888, 2020 U.S.

Dist. LEXIS 31815 (E.D. Mo. Feb. 25, 2020); Mackiewicz v. Nationstar Mortg., LLC, Case No: 6:15-

cv-465-Orl-18GJK, 2015 U.S. Dist. LEXIS 180770, 2015 WL 11983233, at *1 (M.D. Fla. Nov. 10,

2015). Indeed, this Court previously granted a stay where the Supreme Court was set to determine

a pivotal issue in the instant action. [Dkt. 99](granting eXp realty’s motion to stay, and held that

“any proceedings before the Supreme Court issues guidance in the upcoming Barr v. Am. Ass’n will

be – among other things – a waste of judicial resources and a waste of the parties’ time and energy”).

         The TCPA defines an ATDS as “equipment which has the capacity—(A) to store or produce

telephone numbers to be called, using a random or sequential number generator; and (B) to dial such

numbers.” 47 U.S.C. § 227(a)(1). However, courts across the country are currently divided as to

whether random or sequential number generation is required for equipment to qualify as an ATDS,

or whether equipment qualifies as an ATDS if it has the capacity to store numbers to be called and

to dial those numbers automatically. See, e.g., Marks v. Crunch San Diego, LLC, 904 F.3d 1041,

1053 (9th Cir. 2018); Dominguez v. Yahoo, Inc., 894 F.3d 116, 121 (3d Cir. 2018); Gadelhak v.

                                                  5
010-9062-8117/1/AMERICAS
Case 6:18-cv-01851-PGB-EJK Document 104 Filed 07/28/20 Page 5 of 9 PageID 1962




AT&T Servs., 950 F.3d 458, 469 (7th Cir. 2020); Glasser v. Hilton Grand Vacations Co., LLC, 948

F.3d 1301, 1309-10 (11th Cir. 2020). In granting a writ of certiorari in Duguid, the Supreme Court

will consider the key question: whether the definition of ATDS in the TCPA encompasses any device

that can “store” and “automatically dial” telephone numbers, even if the device does not “us[e] a

random or sequential number generator.”

         Granting a stay in this action would conserve resources that might be unnecessarily expended,

because Duguid will provide clarity on the definition of an ATDS and the definition of an ATDS

directly impacts the course of this litigation. Timeliness is also unlikely to be a concern in this case

because, as in Centeno, the stay will likely last “no longer than the year or so it will take the Supreme

Court to decide” Duguid. See 310 F.R.D. at 491. A short stay of limited duration would best serve

the interest of judicial efficiency by preventing an action from proceeding that will certainly be

impacted by the Supreme Court’s decision. See Jones v. Fiorella Ins. Agency, CASE NO. 20-CV-

14105, 2020 U.S. Dist. LEXIS 119167, *7, 2020 WL 3637377 (M.D. Fla. Jul. 1 2020; see also St.

Louis Heart Ctr Inc. v. Athenahealth, Inc., No. 4:15-CV-01215-AGF, 2015 U.S. Dist. LEXIS

150776, at *12-13 (E.D. Mo. Nov. 4, 2015) (granting stay for TCPA claims pending resolution of

United States Supreme Court case interpreting TCPA, explaining that the “finite and moderate” stay

“will conserve significant resources without unfair prejudice or burden on the Plaintiff”); see also

A.M. v. Bridgecrest Acceptance Corp., Case No. 4:20-cv-00553-SEP, 2020 U.S. Dist. LEXIS

112936, at *8 (E.D. Mo. June 26, 2020) (noting that “were the Supreme Court to grant certiorari in

[Duguid], there might be good reason to stay this case pending resolution of that one”).

         C.       Plaintiffs Would Not Suffer Damage if a Stay is Granted, Because a Stay is in
                  the Best Interest of Both Parties.

         Plaintiffs will not be prejudiced by a stay at this time. Plaintiffs have not alleged that they

continue to receive communications from eXp Realty, or that they suffer any other continuing

harm. See generally Amended Compl. However, both Parties could face hardship if the case
                                          6
010-9062-8117/1/AMERICAS
Case 6:18-cv-01851-PGB-EJK Document 104 Filed 07/28/20 Page 6 of 9 PageID 1963




proceeds when a forthcoming Supreme Court decision will touch on a foundational issue in this

case. There is simply no reason or need for the parties to expend resources and time engaging in

discovery that might be entirely unnecessary or greatly reduced when the Supreme Court issues its

ruling governing this case.

         Numerous courts faced with similar circumstances have found it prudent to stay proceedings

while awaiting a Supreme Court decision that directly touches issues central to the case. For example,

in Hoffman, the court granted a stay pending the resolution of Barr and “possibly” Duguid because

“[t]o do otherwise would be a waste of judicial resources and a waste of the parties’ time and energy,”

a stay of the action at hand would favor both Plaintiffs and eXp Realty. See 2020 U.S. Dist. LEXIS

112663 at *6. Just as in Hoffman, the “definitional problem” of what equipment constitutes an ATDS

is critical to this dispute, as Plaintiffs alleged that eXp Realty used an ATDS to contact them. See

Amended Complaint. (Dkt. 30 ¶ 23). Should Plaintiffs’ ATDS class be certified, class discovery,

class certification expert disclosure, and class certification briefing will follow, at substantial time

and expense. eXp Realty would also be required to litigate this action based on a definition of an

ATDS that could be invalidated by the Supreme Court in Duguid. As the claims and defenses in this

dispute will undeniably be impacted by the Supreme Court’s decision in Duguid, granting a stay

would allow both parties to save the time and expense associated with the putative class proceedings

until the definition of an ATDS is clarified.

         The prudence of a stay is especially apparent given the early stage of this litigation. For

example, in St. Louis Heart Ctr., Inc. v. Athenahealth, Inc., No. 4:15-CV-01215-AGF, 2015 U.S.

Dist. LEXIS 150776, at *12-13 (E.D. Mo. Nov. 4, 2015), the Eastern District of Missouri stayed

proceedings pursuant to an FCC decision interpreting the TCPA on the grounds that “staying the

case now would not significantly disrupt the litigation process” because “the parties have

conducted little, if any, discovery; and other than the instant motions, no substantive issues have

                                                    7
010-9062-8117/1/AMERICAS
Case 6:18-cv-01851-PGB-EJK Document 104 Filed 07/28/20 Page 7 of 9 PageID 1964




been or are scheduled to be litigated.” Because the case is at an early stage, similar to St. Louis

Heart Ctr., a stay of this litigation would not disrupt the litigation process and would not unduly

prejudice Plaintiff. Id. at *12-13. Given that the decision in Duguid is likely to be made “within a

reasonable time in relation to the urgency of the claims presented to the [C]ourt,” Leyva v. Certified

Grocers of Cal., 593 F.2d 857, 864 (9th Cir. 1979), there is no risk of irreparable harm and a

miscarriage of justice if this action is stayed. Granting a stay in this action therefore would not

prejudice Plaintiff, and would, in fact, benefit both parties to this dispute. Good cause therefore

exists, for reasons of judicial efficiency and economy, to stay the proceedings. The requested stay

of proceedings is reasonable and will not prejudice Plaintiff.

         Furthermore, allowing this case to proceed when the Supreme Court is set to issue a ruling

on the critical definition of an ATDS, would impose a hardship on eXp Realty because it may be

forced to engage in briefing issues before this Court and discovery that is rendered unnecessary or

moot by the Supreme Court’s ruling. Bowden v. Contract Callers, Inc., No. 16-CV-06171-MMC,

2017 WL 1732017, at *3 (N.D. Cal. Apr. 5, 2017) (concluding that denying a stay during the

pendency of ACA International would “force the parties to spend time and money conducting

discovery on a critical issue of liability without knowing what law will ultimately apply at

summary judgment or at trial—a fools errand to say the least.”) (internal quotation marks and

citation omitted); Bosia v. Ocwen Loan Servicing, LLC, No. 17-cv-02701-MMC, 2017 U.S. Dist.

LEXIS 121786, at *7 (N.D. Cal. Aug. 2, 2017) (same). Thus, a temporary stay of this action is

warranted.

         In sum, this Court has the authority to stay the case, and good cause exists, for reasons of

judicial efficiency and economy, to stay the proceedings. The requested stay of proceedings is

reasonable and will not prejudice Plaintiffs.



                                                   8
010-9062-8117/1/AMERICAS
 Case 6:18-cv-01851-PGB-EJK Document 104 Filed 07/28/20 Page 8 of 9 PageID 1965




III.      CONCLUSION

          For the foregoing reasons eXp Realty respectfully requests that the Court stay this matter to

 await the United States Supreme Court’s decision in Facebook Inc. v. Duguid, Case No. 19-511.

                                   RULE 3.01 CERTIFICATION

          As required by Local Rule 3.01(g), counsel for eXp Realty conferred with Plaintiffs’

  counsel, who represented that Plaintiffs oppose this request



  Dated: July 28, 2020                          Respectfully submitted,


                                                SQUIRE PATTON BOGGS (US) LLP

                                                 /s/ Jason Daniel Joffe
                                                Jason Daniel Joffe
                                                Florida Bar No. 0013564
                                                200 S. Biscayne Blvd.
                                                Suite 4700
                                                Miami, FL 33131
                                                Telephone: (305) 577-7000
                                                Facsimile : (305) 577-7001
                                                Email: jason.joffe@squirepb.com
                                                Counsel for Defendant Equifax Information
                                                Services LLC




                                                   9
 010-9062-8117/1/AMERICAS
Case 6:18-cv-01851-PGB-EJK Document 104 Filed 07/28/20 Page 9 of 9 PageID 1966




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 28, 2020, I electronically filed with the Clerk of Court

 the foregoing document using the CM/ECF system which will send notification of such filing(s)

 to all counsel of record.


                                            /s/ Jason Daniel Joffe
                                           Jason Daniel Joffe
